Cnii p Ji  I WI                                                                                         LISA MA1 1.
   ,\R(II YN WI(I(IIII                                                                              CLI1KOI:IIIICUIRF
                                                                                                       (213)712-3451)
SOSFWI.S                                                                                          Ihcclcrk51h.Icourtsgov
 DAVIO L. 131111) UPS
 Moipy FI{ANUIS                                                                                       GAYIJ 111MM
 DOIJUIAS S. LAN(I                                                                               BUSINLSSADMINISIRAOIR
 hII/AIlrIII LANG-MIIRS                                                                               (214)712-3434
 RIHII Zr NI. Pu I MImP
                                                  Court at appeat
                                                                                                gayIchumpaW5LlIIcourIs.gov
 LSA   MINIS                                                                                               -




                                           fifth Thtrirt at cxi at aLLas                              (214 745-W3
 AIJ BROWN                                                        -         -

                                                   óOOCcmIMIkcI S[RIrI. SI:1FE200
 CRAft; SIOIIUARU                                                                                       INIl_IINUF
 Hill. WIIIII.IIII I.                                   DAI.I As,TPXAS 752(12                 WWW.jXCOIIRIS(IOV/5IIICOA.ASPX
 DAVID J. SN II NCR                                        (214)712-34(10




                                                        November 30, 2015


            Jeffrey L. Hebert
            TDCJ No. 1082948
            Polunsky Unit
            3872 FM 350 South
            Livingston. Tx. 7735!


            RE:      Court of Appeals Number:         05-02-00208-CR
                     Trial Court Case Number:         FO 1-251 54-HN

            Style: Hebert, Jeffrey Lee
                   v.
                   The Stale of Texas


                         I.   The case has been submitted and is pending consideration.

                         2.   The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                              habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                              information.

                         3.   The Court has no record of an appeal on file in the above referenced name or trial
                              court number.

                         4.   Enclosed is a copy of the opinion in your appeal.

                         5.   This Court does not appoint counsel

                         6.   Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                              may wish to conEact your attorney; the trial court; or the State Counsel for
                              Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                              77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S. 10 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

x   10.   Enclosed please find the copies you requested. ( enclosed are I volume clerk
          record, and 6 volumes reporter records as requested and paid for)

    II.   The cost for the copies you requested is



                                  RespectfUlly,

                                  Is! Lisa Matz, Clerk of the Court




                                            2